DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 06/09/2021, in which claims 1-20 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (US Pat. 11134257 B2).

Regarding claim 1, Zhao discloses a method for video processing, comprising (Zhao; Fig. 5, 6. A system/method of video coding is used.): 
determining, for a conversion between a current video block of a video and a bitstream of the video, a spatial neighboring block of the current video block, wherein the current video block is an intra block (Zhao; Fig. 12, 13-14, Col. 17, Ln. 54 to Col. 18, Ln. 16. A neighboring block of a current block is processed/determined for data coding, wherein a current block is an intra block.), and wherein the spatial neighboring block is applied with a first prediction mode in which prediction samples of the spatial neighboring block are derived by performing a boundary down-sampling operation on reference samples of the spatial neighboring block based on a size of the spatial neighboring block (Zhao; Fig. 12, 13-14, Col. 17, Ln. 54 to Col. 18, Ln. 16. A first prediction is used for a neighboring block, wherein boundary down-sampled reference samples are used to determined prediction samples of a neighboring block in accordance with a size of a neighboring block.), followed by a matrix vector multiplication operation, and selectively followed by an up-sampling operation (Zhao; Col. 18, Ln. 8 to 49. A matrix multiplication vector is used for determining prediction samples, followed by an up-sampling operation.); 
converting the first prediction mode to a second prediction mode for the spatial neighboring block, wherein the second prediction mode is different from the first prediction mode (Zhao; Col. 18, Ln. 50-67, Col. 19, Ln. 50-67. A first prediction mode is converted into a second prediction mode, wherein a second prediction mode is different from a first prediction mode.); 
constructing, based on the second prediction mode, a mode candidate list for the current video block (Zhao; Col. 18, Ln. 50-67, Col. 19, Ln. 50-67. A mode candidate list is determined for a current block in accordance with a second prediction mode (non-ALWIP/MIP).); 
determining a third prediction mode for the current video block, wherein the third prediction mode is different from the first prediction mode (Zhao; Col. 18, Ln. 50-67, Col. 19, Ln. 50-67. A third prediction mode is determined for a current block, wherein a third prediction mode is different from a first prediction mode.); and 
performing the conversion based on the third prediction mode (Zhao; Col. 18, Ln. 50-67, Col. 19, Ln. 50-67. A mode conversion is obtained in accordance with a third prediction mode.).

Regarding claim 2, Zhao discloses whether to apply the first prediction mode is specified by multiple syntax elements (Zhao; Col. 19, Ln. 8-47. A first prediction mode is applied in accordance with different syntax elements.).

Regarding claim 10, Zhao discloses the first prediction mode includes multiple types, and a type index for the spatial neighboring video block is derived excluding referring to type indices of previous video blocks (Zhao; Col. 18, Ln. 50-67, Col. 19, Ln. 1-15. A first prediction mode includes different types indicated by different indices, and an index for a neighboring block is determined in accordance with dimensions of a block, not previous blocks.).

Regarding claim 11, Zhao discloses the type index for the spatial neighboring video block is explicitly included in the bitstream (Zhao; Col. 18, Ln. 50-67, Col. 19, Ln. 1-15. A first prediction mode includes different types indicated by different indices, and an index for a neighboring block is signaled in a bitstream.).

Regarding claim 12, Zhao discloses a down-sampling factor derived in the boundary down-sampling operation based on the size of the spatial neighboring block is larger than or equal to 1 (Zhao; Col. 17, Ln. 54 to Col. 18, Ln. 16. A down-sampling factor in accordance with a size of a neighboring block is at least greater or equal to 1.), and wherein a one-dimensional vector array is further derived based on concatenating down-sampled reference samples derived from the boundary down-sampling operation and the one-dimensional vector array is used as input of the matrix vector multiplication operation (Zhao; Col. 17, Ln. 54 to Col. 18, Ln. 16. A 1-D samples is determined by combining down-sampled samples, which is used as input to a matrix multiplication.).

Regarding claim 13, Zhao discloses in the second prediction mode, distance-based weighted calculations are applied on reference values in vertical direction and horizontal direction to derive prediction values (Zhao; Col. 18, Ln. 36-49. A second prediction mode of weighted calculated are used on reference samples in a vertical direction and a horizontal direction to obtain prediction samples.).

Regarding claim 14, Zhao discloses the second prediction mode includes a planar mode (Zhao; Col. 15, Ln. 50-55, Col. 16, Ln. 30-35. A second prediction mode includes a planar mode.).

Regarding claim 15, Zhao discloses the conversion includes encoding the current video block into the bitstream (Zhao; Fig. 12, 13-14, Col. 17, Ln. 54 to Col. 18, Ln. 16, Col. 19, Ln. 1-15. A conversion includes coding (encoding/decoding) a block into bitstream.).

Regarding claim 16, Zhao discloses the conversion includes decoding the current video block from the bitstream (Zhao; Fig. 12, 13-14, Col. 17, Ln. 54 to Col. 18, Ln. 16, Col. 19, Ln. 1-15. A conversion includes coding (encoding/decoding) a block into bitstream.).

Claims 17-18 are directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Zhao; Col. 27, Ln. 15-50. A coding system includes a processor and a memory with instructions.), cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claims 1, 10, and are rejected for the same reason of anticipation as outlined above.

Claim 19 is directed to A non-transitory computer-readable storage medium storing instructions that cause a processor (Zhao; Col. 27, Ln. 15-50. A coding system includes a processor and a memory with instructions.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

(Zhao; Col. 27, Ln. 15-50. A coding system includes a processor and a memory with instructions.), wherein the method comprises performing a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pat. 11134257 B2) in view of Yin (US Pub. 20210211738 A1).

Regarding claim 3, Zhao discloses a second syntax element is a coding unit level syntax element (Zhao; A second syntax element is associated with each CU.).
But Zhao does not specifically disclose a first syntax element is included in a sequence parameter set.
However, Yin teaches a first syntax element is included in a sequence parameter set (Yin; Para. [0304-305]. A first syntax element is included in a sequence parameter set.).
(Yin; Abstract.).

Regarding claim 4, modified Zhao further teaches in response to the second syntax element being not included in the bitstream, the first prediction mode is not applied (Zhao; Col. 19, Ln. 8-47. For a second syntax element not included/not applied, a first prediction mode is not applied.).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pat. 11134257 B2) in view of Yin (US Pub. 20210211738 A1), as applied to claim 3 above, and further in view of Lee (US Pub. 20200221138 mA1).

Regarding claim 5, Zhao discloses the second syntax element (Zhao; See remarks regarding claim 3 above.).
But Zhao does not specifically disclose at least one bin of the second syntax element is context-based coded.
However, Lee further teaches at least one bin of the second syntax element is context-based coded (Lee; Para. [0185-187]. A second syntax element is context-coded, including at least one bin.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zhao to adapt a prediction mode coding approach, by incorporating Lee’s teaching wherein syntax elements related to affine prediction mode are coded with contexts, for the motivation to employ different contexts for entropy coding an affine flag by determining prediction modes of neighboring blocks (Zhao’2; Abstract; Para. [0185-187].).

no more than K contexts is used for the second syntax element (Lee; Para. [0185-187]. No more than K contexts is used for a second syntax element, wherein 3 contexts are used.).

Regarding claim 7, modified Zhao further teaches K is equal to 4 (Lee; Para. [0185-187].  No more than K contexts is used for a second syntax element, wherein 3 contexts are used.).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Pub. 20210195176 A1) teaches performing intra-prediction based on reference samples and a predetermined matrix.
Kang (US Pub. 20210314562 A1) teaches generating a prediction block by selectively performing matrix based intra-prediction.
Huo (US Pub. 20210266568 A1) teaches performing intra-prediction by mapping a MIP mode to a non-MIP mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485